Citation Nr: 0404897	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a 
December 20, 1945, RO decision that assigned a noncompensable 
rating for residuals of a shrapnel wound to the left flank. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO decision that determined 
there was no CUE in a December 20, 1945, RO decision that 
assigned a noncompensable rating for a residuals of a 
shrapnel wound of the left flank. 

In September 2003, the veteran withdrew his request for a 
Travel Board hearing; as such, the Board may proceed with a 
review of his claim.


FINDINGS OF FACT

1.  By a rating decision dated on December 20, 1945, the RO 
granted service connection for a residual shrapnel wound scar 
of the left flank, and evaluated such as 0 percent disabling.

2.  The veteran disagrees with the weighing and evaluation of 
the evidence considered in the December 1945 rating decision.

3.  There was no undebatable error of fact or law in the 
December 1945 rating decision.


CONCLUSION OF LAW

The December 20, 1945, RO decision that assigned a 
noncompensable rating for a residual shrapnel wound scar of 
the left flank is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1944 to 
November 1945.

The veteran's November 1945 separation examination report 
shows that he was wounded in action and had a shrapnel wound 
on the left side of his back which was incurred in January 
1945.  On examination of the skin, he had a 1 by 1 inch scar 
about the left flank.  It was noted that this condition was 
not disabling.  

In a November 1945 application for benefits, the veteran 
indicated he had sustained a shrapnel wound to the back in 
January 1945. 

By a December 20, 1945, RO decision, service connection for a 
gunshot wound scar of the left flank was granted and such was 
rated as noncompensable.  In making this determination, the 
RO reviewed the veteran's application for benefits as well as 
his separation examination, which is described above.  The 
veteran was rated under Diagnostic Code 3209.  

After this determination was rendered, in 1947, additional 
service medical records were associated with the claims file.  
In a January 1945 record, it was noted that the veteran had a 
slight shrapnel wound of the left lumbar region.  It was 
noted he underwent secondary closure of the wound.  Another 
record shows that the veteran had been hospitalized for 58 
days for treatment of a penetrating wound of the left face 
and lacerating wound of the left lumbar region.  It was 
recommended that he now be assigned to the full field unit.  
In 1947, the RO reviewed the veteran's case based on the 
entire record to include the receipt of additional service 
medical records, discussed above.  The 0 percent rating was 
confirmed and continued and the veteran's disability was 
rerated under the 1945 Rating Schedule, using Diagnostic Code 
7800.



II.  Legal Analysis

From the outset, the Board notes that the U.S. Court of 
Appeals for Veterans Claims has determined that the Veterans 
Claims Assistance Act (VCAA) has no applicability to cases 
involving CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001). 

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra. 

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Law at the Time of the 1945 RO Decision

The 1933 Rating Schedule provided the following guidelines 
for evaluating muscle injury:
 
For a moderate disability of muscles, the type of injury 
should have been a through and through or deep penetrating 
wound of relatively short track or through a relatively 
limited area of muscle tissue.  There should be an absence or 
slight evidence of prolonged infection with drainage.  Tests 
of function should be compared with sound side.

For a moderately severe muscle disability, the scars indicate 
a track of missile or fragments through important muscle 
groups with a relatively prolonged infection with drainage.  
Palpation indicates moderately severe fascial or muscle 
tissue loss or abnormal resistance compared with sound side.  
Tests of strength and resistance of muscle groups involved 
compared with sound side should give positive evidence of a 
marked or moderately severe loss.
 
For a severe muscle disability, the character of scars 
indicate wide damage to muscle groups in the track of missile 
with prolonged wound infection with multiple drainage.  
Retained multiple scattered missile fragments.  Adhesion of 
scar to bone with epithelial healing over the bone surface 
without true skin covering.  Traumatic muscular dystrophy or 
sclerosis myositis following simple piercing by a projectile.  
Tests show marked loss of function compared with opposite 
paired muscle.  

Record in the file of consistent complaints from first 
examination forward of one or more of the cardinal symptoms 
of disability due to muscle injury (weakness, fatigue pain, 
incoordination) is to be given due weight in evaluating 
disability. 

Diagnostic Code 3164 (1933 ed.), Group II, deals with the 
extrinsic muscle of the shoulder girdle:  pectoralis major II 
(costosternal); latissimus dorsi and teres major; pectoralis 
minor; rhomboid.  Function:  Depression of the arm from 
overhead to shoulder level.  Adduction and flexion to side, 
forward and backward swing, inward rotation.  For a slight 
muscle injury a 0 percent rating was warranted.  For a 
moderate injury a 10 percent rating is warranted.  A 
moderately severe injury warranted a 20 percent rating.  A 
severe injury warranted a 30 percent rating.

Diagnostic Code 5303 (1933 ed.), Group III, deals with the 
intrinsic muscles of the shoulder girdle.  Pectoralis major I 
(clavicular); deltoid.  (Function: elevation and abduction of 
the arm to the level of shoulder, and forward and backward 
swing of arm.  For a slight muscle injury a 0 percent rating 
was warranted.  For a moderate muscle disability, a 20 
percent rating was warranted for the major extremity and a 10 
percent rating was warranted for the minor extremity.  A 
moderately severe injury warranted a 30 percent evaluation 
for the major extremity, and a 20 percent evaluation for the 
minor extremity.  A severe injury warranted a 40 percent 
rating for the major extremity, and a 30 percent rating for 
the minor extremity.

Diagnostic Code 0321 (1933 ed.) pertains to superficial scars 
involving only skin or superficial fasciae (a) poorly 
nourished, with repeated ulceration or (b) tender and painful 
on objective demonstration was rated as 10 percent disabling.  
A NOTE provides that the aforementioned code is not to be 
applied to minor paresthesias in the region of the scar and 
not to be combined with muscle injuries. 

The veteran argues that the December 1945 RO decision is 
clearly and unmistakably erroneous in that the RO failed to 
take into account the muscle damage he sustained to his back, 
particularly including the damage to the lattisimus dorsi.  
The Board notes the veteran's argument is not a specific 
contention of error of fact or law in the 1945 RO decision.  
It appears that the veteran is making an allegation as to how 
the facts were weighed in the RO decision, which cannot form 
the basis of a CUE claim.  Nevertheless, the Board will 
discuss the basis for the December 1945 decision as follows:

It is noted that the RO reviewed some but not all of the 
veteran's service medical records.  The RO reviewed his 
discharge examination report which stated that he had a 1 by 
1 inch scar of the left lumbar region.  It was not indicated 
that the scar was poorly nourished with repeated ulceration, 
tender or painful on objective demonstration, or productive 
of limitation of motion.  Further, there was no evidence of 
any muscle damage.  The discharge examination noted that the 
veteran's scar was not disabling.  Given the aforementioned, 
the RO assigned a noncompensable rating based on correctly 
applying the existing laws and regulations, which are cited 
in detail, above, to the facts they had.

1945 decision as amended in 1947

The veteran has not alleged CUE in a 1947 rating decision; 
however, due to the circumstance of the receipt of service 
records, the 1945 rating decision was revisited by the RO.  
The current regulation that appears to grant this authority 
is 38 C.F.R. § 3.156(c).  At the time of the RO actions, the 
controlling authority was A.S.L dated April 16, 1936.  Such 
provided in part that where a supplemental report from the 
service department, containing new and material evidence 
affecting the status of the case, is received subsequent to 
the expiration of the appeal period or in the event of an 
appeal, subsequent to the Board of Veterans Appeals, the 
supplemental report from the service department should be 
considered under Veterans' Regulation 2 (d) and appropriate 
rating action accomplished....

It is fully acknowledged that the RO did not have access to 
all of the veteran's service medical records when it 
adjudicated his claim in December 1945.  The RO only had 
access to the veteran's induction and separation examination.  
The remainder of the veteran's service medical records were 
later associated with the claims file in 1947.  

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  This decision, in pertinent part, overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that decision held that the existence of "grave procedural 
error" did render a decision of the VA non-final.  The 
Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994), also noted that a CUE claim is an attack on 
a prior judgment that asserts an incorrect application of law 
or fact, and that an incomplete record, factually correct in 
all other respects, is not CUE.

As such, even though the RO did not review all of the 
veteran's service medical records when reviewing his initial 
claim in December 1945, this failure of the duty to assist 
does not rise to the level of CUE as the correct facts 
(albeit not all the facts) were reviewed and the correct law 
was applied.  With due consideration of all of the veteran's 
service medical records, the assignment of a noncompensable 
rating was still proper as the subsequently received service 
medical records still fail to show a poorly nourished scar 
with repeated ulceration, a tender painful scar on objective 
demonstration, or a scar productive of muscle damage.  In 
other words, even if the RO had considered all of the 
veteran's service medical records (as it did in its April 
1947 amended decision) it still would have concluded that a 
noncompensable rating was proper.  (Incidentally, it is again 
noted that the veteran has not alleged CUE in the April 1947 
decision.)

The veteran argues, in effect, that a higher rating should 
have been assigned since the evidence demonstrated that he 
incurred muscle damage to the back.  He also argues that the 
September 2002 VA examination inaccurately portrayed his 
comments as to how significant his condition was.  It is 
significant to point out the record before the RO in December 
1945, and later in 1947, was devoid of any evidence that the 
veteran's shrapnel wound of the left flank resulted in any 
muscle injury.  Although the Board has no reason to doubt 
that the veteran now honestly believes that a mistake was 
made in the earlier determination, his arguments, at most, 
amount only to a dispute with the weighing and evaluation of 
the evidence then of record.  This is the type of allegation 
that cannot, as a matter of law, form the basis for CUE.  A 
mere disagreement with how the RO evaluated the facts before 
it does not constitute an allegation that is adequate to 
raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The Court further noted that "the determinative 
issue was not evidentiary but legal, i.e., has the appellant 
complied with the legal requirements to plead a CUE claim."  
The same issue is inherent in this case.  The veteran has 
raised questions concerning the weighing or interpretation of 
the evidence, but he has not provided "persuasive reasons . . 
.as to why the result would have been manifestly different 
but for the alleged error.  Fugo, 6 Vet. App. at 44.  As 
noted above, mere disagreement with the interpretation of the 
evidence does not constitute a claim of CUE.

The veteran has not provided reasons as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result of the previous 
adjudication would have been manifestly different but for an 
error.  Instead, the veteran's arguments amount to a 
disagreement with how the RO weighed or evaluated the facts, 
and, therefore, cannot be the basis of a valid claim of CUE.


ORDER

The claim of clear and unmistakable error in a 1945 rating 
decision is dismissed without prejudice.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



